Citation Nr: 1506116	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-31 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a gastrointestinal condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1987 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran's claim was first denied in a September 2010 RO decision.  Thereafter, he submitted a timely notice of disagreement (NOD), after which a statement of the case (SOC) was issued in November 2010; however, the Veteran did not thereafter perfect his appeal by submitting a timely VA Form 9 substantive appeal.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

Additionally, during the pendency of the appeal, and within one year of the September 2010 RO decision, VA amended its regulations to reflect a positive association between service in Southwest Asia during the Persian Gulf War and subsequent development of functional gastrointestinal (GI) disorders.  See 76 Fed. Reg. 41696-41698 (July 15, 2011).  The amendment applied to claims pending before, filed with, or remanded to VA, on or after August 15, 2011.  Id.  

Following the liberalizing amendment, the Veteran submitted an August 2011 statement that he wished to reopen his claim for GI problems under the amended regulation.  Although this statement was received within one year of the September 2010 RO decision, the Board finds it constitutes a new claim which is separate and distinct from the Veteran's previously denied claim.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994), cert. denied, 513 U.S. 810 (1994) (when there is an intervening change in the law or regulation creating a new basis for entitlement to benefits, a claim under the liberalizing regulation is a claim separate and distinct from the claim previously denied and may be reviewed on a de novo basis).  Thus, the Board has properly identified the June 2012 RO decision as the decision currently on appeal.  


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.  

2.  The Veteran has not been diagnosed with a functional gastrointestinal disorder at any time during the appeal period.  

3.  The Veteran's diagnosed ulcerative colitis did not have onset during active service, did not manifest until years after active service, and is not etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal condition have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Proper notice regarding the Veteran's claim was provided in May 2010 and August 2010.  

Regarding the duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and lay statements have been obtained and associated with the claims file.  

The Veteran was afforded relevant VA examinations in July 2010 and April 2012.  The VA examiners reviewed the Veteran's claims file, obtained medical histories from the Veteran, and conducted thorough clinical examinations.  Therefore, the Board finds that the VA examinations and opinions are adequate for deciding the Veteran's claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - GI condition

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Additionally, service connection may also be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2014).  

A Persian Gulf veteran is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  

In this case, the Veteran's service personnel records and an October 2011 response to a Personnel Information Exchange System (PIES) records request by the National Personnel Records Center (NPRC) confirm his service during the Persian Gulf War in the Southwest Asia Theater of operations.  Accordingly, the Board finds that the Veteran is a Persian Gulf veteran and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may apply if the Veteran is found to have a qualifying chronic disability.  

As discussed above, effective August 15, 2011, VA amended 38 C.F.R. § 3.317(a)(2)(i)(B)(3) to replace "irritable bowel syndrome" with "functional gastrointestinal disorders (excluding structural gastrointestinal diseases)."  See 76 Fed. Reg. 41696-41698.  The amendment is applicable to claims pending before, filed with, or remanded to VA, on or after August 15, 2011; therefore, the Board finds that the amended regulations for functional GI disorders apply to the Veteran's present claim.  

The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome; fibromyalgia, and functional GI disorders.  38 C.F.R. § 3.317(a)(2)(i)(A)-(B).  The regulation clarifies that functional GI disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  38 C.F.R. § 3.317(a)(2)(i)(B)(3), Note.  Specific functional GI disorders include, but are not limited to, irritable bowel syndrome (IBS), functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  Id.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Id.  Diagnosis of specific functional GI disorders is made in accordance with established medical principles, which generally require symptoms onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  Id.  

With claims based on 38 C.F.R. § 3.317, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records do not document any complaints, treatment, or diagnosis of a GI disorder.  An April 1987 enlistment examination documents a normal clinical evaluation of the Veteran's abdomen, viscera, anus, and rectum; a concurrent report of medical history reports the Veteran's excellent health, without complaints of frequent indigestion; stomach, liver, or intestinal trouble; piles or rectal disease.  An additional examination report from September 1981 also documents a normal clinical evaluation.  Finally, a March 1992 report of medical history at separation indicates that the Veteran remained in excellent health, without any related GI complaints.  

VA treatment records contain a VA General Medical examination conducted in July 1992, two months after the Veteran's separation from service, documents that the Veteran's digestive system was within normal limits.  

Private medical records from November 2008 document the Veteran's complaint of rectal bleeding for one week prior.  He subsequently underwent a colonoscopy and rectal biopsy.  The colonoscopy revealed marked inflammatory proctitis, with erythematous changes and granularity of the mucosa.  There were no signs of ulcerations per se, but there was considerable mucosal purulent exudate.  The impression was nonspecific acute inflammatory proctitis, with treatment to include Canasa suppositories.  The concurrent rectal biopsy revealed benign colonic mucosa, multiple foci of ulcerative inflammation and associated cryptitis with rare crypt abscesses and no granulomata, and associated reactive/reparative change with crypt distortion and no frank dysplasia.  The physician commented that the features identified , which could certainly be consistent with IBD, necessitated further clinical correlation.  

VA treatment records reflect that the Veteran first contacted VA to establish care in November 2008.  At an initial visit in December 2008, the Veteran reported his recent history of blood in his stool a few times per week, after which he underwent private treatment, including a colonoscopy which revealed proctitis.  He denied abdominal pain, nausea, vomiting, diarrhea, and weight loss.  The attending physician assessed inflammatory bowel disease (IBD) and recommended a GI consultation.  

A February 2009 GI consultation documents the Veteran's reported history of blood in his stool beginning in October 2008, and four to five times per week at that time.  He denied any change in bowel habits, abdominal pain, tenesmus, nausea, vomiting, fever, or chills.  The assessment was symptomatic proctitis, despite two months of treatment with Canasa, and the Veteran was scheduled for a colonoscopy.  The March 2009 colonoscopy results were consistent with possible left-sided ulcerative colitis (UC) and internal hemorrhoids, but were otherwise normal.  The surgical pathology diagnosis noted that his pathology was consistent with ongoing idiopathic IBD, favoring UC.  At a May 2009 follow up visit, the Veteran complained of gas and blood in his stool, but denied abdominal pain, joint pain, rash, or eye pain, with good appetite and no loss of weight.  The diagnosis remained IBD, with a mild flare of UC.  

The Veteran was afforded a VA General Medical examination in July 2010.  The examiner reviewed his claims file and medical history, and conducted a comprehensive examination.  At that time, the Veteran reported that he began to have blood in his stool in 1992.  He stated it occurred a few times per year, associated with nausea, diarrhea, and constipation.  This lasted until ten years prior, when it increased to four to six times per year.  He reported that he did not seek medical care because the occurrences were random.  Thereafter, he sought private medical care in 2008, when he began to notice blood with every bowel movement.  He reported current symptoms of blood in his stool about every other day, with diarrhea once every couple weeks, and constipation about once a month.  An abdominal/GI examination was normal, with normal bowel sounds, and without masses, hernia, guarding, or tenderness.  A rectal examination was not conducted.  The examiner noted the Veteran's diagnosis of UC, which is a disease with a clear and specific etiology and diagnosis.  She stated that UC is a chronic inflammation of the large intestine and is caused by abnormal activation of the immune system in the intestines, a susceptibility that is genetically inherited.  She also noted that she did not know of any medical research indicating a relationship between Southwest Asia service and the development of IBD, including UC.  Therefore, the examiner opined that the Veteran's diagnosed UC was not caused by or a result of his service in Southwest Asia.  

The Veteran was afforded an additional Gulf War General Medical Examination in April 2012.  The examiner reviewed the Veteran's claims file, obtained a medical history, and conducted a thorough medical examination.  The Veteran reported his relevant medical history of private and VA treatment as discussed above.  He also stated that he has had period of diarrhea for fifteen years, but that he did not seek medical treatment.  The examiner noted that continuous medication, Bentyl, was required for control of the Veteran's intestinal condition, but that he had not had surgical treatment.  Signs and symptoms associated with his GI condition included diarrhea, with more or less constant abdominal distress occurring seven or more times in the past twelve months.  The examiner noted that the Veteran was first seen by a GI specialist in March 2012, at which time he complained of abdominal bloating, diarrhea, and bloody stool.  A subsequent April 2012 colonoscopy revealed mild to severe diffuse acute colitis throughout the GI tract which was most consistent with chronic UC.  The examiner concluded that the Veteran's UC was less likely than not incurred in or caused by his active service.  He stated that UC is a diagnosis with a clear and specific etiology.  It is not considered a functional GI disorder, given its pathology.  He noted that there was no evidence of UC while in service and apparently had no symptoms requiring medication until years after service.  

An April 2012 letter from a private physician reports that the Veteran had been a patient since March 2012, with symptoms of abdominal bloating, diarrhea, and blood in his stool.  An April 012 colonoscopy showed evidence of a left sided colitis consistent with UC.  He also had spastic abdominal pain which was related to his current active colitis.  The Veteran had been treated with Lialda, Canasa, and Flagyl, but was currently maintained on Bentyl with good results.  The physician also reported having a lengthy discussion with the Veteran regarding his symptoms and "the possibility of underlying irritable bowel coinciding with [IBD]", and noted he was being treated for both conditions.  

After giving full consideration to the medical and lay evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a gastrointestinal disorder.  The Board finds that the Veteran has consistently been diagnosed with IBD and/or UC following both private and VA diagnostic studies.  The July 2010 and April 2012 VA examiners opined that the Veteran's IBD/UC was not a functional disorder given its known etiology and pathology of chronic inflammation, and that it was unrelated to his active service.  Moreover, the April 2012 VA examiner opined that there was no evidence of UC during the Veteran's active service, and that he did not require medication until years thereafter.  The Board finds this to be highly probative evidence which weighs against the Veteran's claim, both on a direct and a presumptive basis.  38 C.F.R. § 3.303, 3.317.  

To the extent that the Veteran has submitted lay statements in October 2011 and July 2012 which report that private physicians have diagnosed him with IBS, the Board notes that such statements are not consistent with the evidence of record.  Although the April 2012 letter from his private physician states the Veteran's symptoms indicate "the possibility of underlying irritable bowel coinciding with IBD" and that the Veteran was being treated for both conditions, the Board finds such a statement does not clearly diagnose IBS.  Moreover, the physician's discussion of the "possibility of underlying irritable bowel" indicates speculation, which diminishes the probative value of the opinion.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The Veteran is competent to describe his observable GI symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he is not competent to diagnose a specific functional GI condition which would entitle him to presumptive service connection.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Additionally, the Veteran lacks the ability to render a competent nexus opinion regarding his currently diagnosed IBD/UC and his active service.  See id.  Moreover, to the extent that the Veteran's report of GI symptoms such as intermittent blood in his stool beginning in 1992 could be construed as a claim that he has experience continuous symptoms of a GI disorder since active service, the Board finds that such statements are competent insofar as they identify an observable occurrence; however, they are not competent to identify or diagnose a GI disorder beginning in 1992.  See id.  Indeed, the first competent evidence of a diagnosed GI disorder is documented in private treatment records discussed above, when the Veteran was diagnosed with inflammatory proctitis, consistent with IBD, in November 2008.  

In sum, the most probative and competent evidence of record indicates that the Veteran is currently diagnosed with IBD/UC, which is not a functional GI disorder, and which he did not incur during his active service.  Moreover, there is no nexus between a current GI condition and the Veteran's active service.  In the absence of such evidence, the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for a GI condition.  There is no reasonable doubt to be resolved and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

Service connection for a gastrointestinal condition is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


